Filed with the U.S. Securities and Exchange Commission on May 22, 2013 1933 Act Registration File No. 333-17391 1940 Act File No. 811-07959 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. ¨ Post-Effective Amendment No. 510 x and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 512 x (Check appropriate box or boxes.) ADVISORS SERIES TRUST (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) (Registrant’s Telephone Numbers, Including Area Code) (414) 765-6609 Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Copies to: Domenick Pugliese, Esq. Paul Hastings LLP 75 East 55th Street New York, New York 10022 As soon as practical after the effective date of this Registration Statement Approximate Date of Proposed Public Offering It is proposed that this filing will become effective ¨ immediately upon filing pursuant to paragraph (b) x on June 22, 2013 pursuant to paragraph (b) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on pursuant to paragraph (a)(1) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ on pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box [X] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE Designation of New Effective Date for Previously Filed Amendment Post-Effective Amendment No. 455 (“the “Amendment”) was filed pursuant to Rule 485(a)(2) under the Securities Act of 1933 on October 10, 2012, and pursuant to Rule 485(a)(2) would become effective on December 24, 2012. Post-Effective Amendment No. 469 was filed pursuant to Rule 485(b)(1)(iii) for the sole purpose of designating January 23, 2013, as the new date upon which the Amendment would become effective. This Post-Effective Amendment No. 473 was filed pursuant to Rule 485(b)(1)(iii) for the sole purpose of designating February 22, 2013, as the new date upon which the Amendment would become effective. Post-Effective Amendment No. 485 was filed pursuant to Rule 485(b)(1)(iii) for the sole purpose of designating March 24, 2013, as the new date upon which the Amendment would become effective. Post-Effective Amendment No. 494 was filed pursuant to Rule 485(b)(1)(iii) for the sole purpose of designating April 23, 2013, as the new date upon which the Amendment would become effective. Post-Effective Amendment No. 502 was filed pursuant to Rule 485(b)(1)(iii) for the sole purpose of designating May 23, 2013, as the new date upon which the Amendment shall become effective. This Post-Effective Amendment No. 510 is being filed pursuant to Rule 485(b)(1)(iii) for the sole purpose of designating June 22, 2013, as the new date upon which the Amendment shall become effective. This Post-Effective Amendment No. 510 incorporates by reference the information contained in Parts A, B and C of the Amendment. SIGNATURES Pursuant to the requirements of the Securities Act and the 1940 Act, the Registrant certifies that this Post-Effective Amendment No. 510 to its Registration Statement meets all of the requirements for effectiveness under Rule 485(b) and has duly caused this Post-Effective Amendment No. 510 to its Registration Statement onFormN-1Atobe signed on its behalf by the undersigned, duly authorized, in the City of Milwaukee and State of Wisconsin, on the 22nd day of May, 2013. Advisors Series Trust By: /s/ Douglas G. Hess Douglas G. Hess President Pursuant to the requirements of the Securities Act, this Post-Effective Amendment No. 510 to its Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date Donald E. O’Connor* Trustee May 22, 2013 Donald E. O’Connor George Rebhan* Trustee May 22, 2013 George Rebhan George T. Wofford* Trustee May 22, 2013 George T. Wofford Joe D. Redwine* Trustee, Chairman and May 22, 2013 Joe D. Redwine Chief Executive Officer /s/ Cheryl L. King Treasurer and May 22, 2013 Cheryl L. King Principal Financial Officer /s/ Douglas G. Hess President and May 22, 2013 Douglas G. Hess Principal Executive Officer *By: /s/ Douglas G. Hess May 22, 2013 Douglas G. Hess Attorney-In Fact pursuant to Power of Attorney
